Appeal by claimant from a decision of the Workmen’s Compensation Board which denied an award for total and permanent disability allegedly due to a causally connected heart attack. Coneededly claimant was suffering from a coronary thrombus with infarct, which might occur as a result of exertion and might occur regardless of any exertion. Although the board has found differently on very similar facts, in this case the board has rejected claimant’s contention that his physical condition was the result of his work. The medical testimony as to causal connection differs, presenting only a question of fact. We may not say as a matter of law that there is no substantial evidence to sustain the findings of the board. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, p. 968.]